880



               OFFICE   OF THE ATTORNEY GENERAL               OF TEXAS
                                  AUSTIN




Honorable     Homer Garrison,        Jr.,,    Dtreator
Departlarnt of rublio         Safety
Camp hiabry
Austin,   Texer

Dear    Sir!                       Opinion     No.   o-6987




               Your request   for our                         e above    questions
read8     ar    follow81




                                                o truok     driven    by a


                                             mob ambulanos or &arm
                                              when on11 a part of hi8
                                             irfng ruoh 8utomobilei”

                           87b, Vernon’8        Annotated     Civil    Statutes,
                          ae follow8l

                   waotion      1. Detlnitlon  of worda and phraser.
                   *The rouowing word8 ana phrase8 when u80a
                a  thi8 Aot shall,      for the purpoas of thir Aot,
                have the meanLng8 re8peotiVsly      a8oribed  t0 them
                in this  title.
                                                                            881

Hon. HOIUerGarri8On,     page 2

          a* * *’

           "(1) tDrirrr.c mory perron who briVO8 or 18 ln
      aotual  phyrioal oontrol oi a vrhiolr.
          "(la) 'Operator.@ Every person, other than a
      0hwr0ur    or oommerolal operator,  who 18 In aotual
      phyrioal oontrol~oi a motor   rehiolr upon a highway.
         '*(n) ~Oomerolal Operator.' Every perron who 18
      thr driver of a motor vehiole berignea cmmsea ror
      ths tran8portation of pMperty   inoluding al]. vehioler
      used for delivery purpo888, while 8aia vehlole 18 bdng
      UWa ror oomaeroial  or belivery purpoeer.

         “(0) *ChaufS8url Every perron who is the driver
     for wage8 oompenration or hire, or ior   fare, oi a
     motor vehiole tranrporting p~888IlgOrfi.

          a ** l


            “(q) ‘rflghway.~    The entire width between property
      line8 of any road, ntreet, way, thoroughfare, or bridge
      in this State not privately owned or oontrolled,      when
      any psrt thereof ir open to the publio for vehioular
      trarfio   and over   whioh the Stat.0 ha8 legialatlv~ jurie-
      alotion under it8 polioe power.*'

          "980, z.     Drivers    must     have lioense.
          *(a)   No perronb exoopt tho8r horelnaiter expre88lp
      lqmptsd,~ shall drive any  motor vehiole u on a highway
      in thi8 Stat. Utl1OU8 8UOh Qer8OIlh88 l vaP id liOWW@ 88
      an operator, a oomaeroial operator,  or a ohatifeur  under
      the prO7i8iOll8 Of thi8 Aotr
          “(b)     Any person    boiaing     a valid   ohaufreuP8   or
      oomaerolal operator’8 lioenn            henuaaer    neea not proour
      an operator'8 liosnr*:~
          r* * *

          'SOO. 3.     '#betperronr are exe@             from lioem8e.
          -The follawlng per80118 are exempt from liOen80
      hersunder
          n* * *




                                                   -
                                                                           882

 aOn. HOmer Garri8on, Jr.,        page 3

             *+ * *provided, howovor, It rb811 not br tmoe8-~
         aary for an eaployer or any Inoorporatra olty, town,
         or vlllagr or thi8 St8t8, or oounty or thi8 state,
         when holding an opentort    per&t, to obkiri a
         ohaufr*ur,r lIoen8e in order to operatr m orrl0lal
         motor vahlolr In tha rerrlor of 8uoh Inoorporatod
         olty, tovm, villago, or oounty:*
        It  18 014 Opinion  that th0 above qUOt@d prOVi8iOn8 Oi
 raid statute requlro the drltor or a olty-0wnrd fir0 truok
 to h8vs 8n operator*8     lIorn88 , unlr88 ho 8hO8dy h4l8 8 Valid
 ohaurreur~r or oof8a8raIaloperrtor*8 lloen80. If uld        drlvor
 ha8 aither    a valid ohautfrur'8 or oommeroial operator’8   110
 oenle,    he 18 not rrquizvd to 8180 harr 85 operatort ltoenre.
     A8 to your quO8tion No. 2, w8 are of the opinion that
the uoted provlaiona of raid rtatuk require the driver Of
                   lnbul8nor or he8rsa to have a ohaurreur,r
a pr4r a tely -o wned
lioenre . The faot that 8uOh driver performedOther autler
and that the driving of 8aid ambulanor or heam. wa8 only a
part 0r hi8 aUti88 would not make any differmoe, a8 ha I8
required to have 8 lloenre when he I8 In aotual phy8leal
oontrol of a motor vehlolr upon a highway for any period or
time.
     Your att8ntlon I8 dlnoted to Subdivialon 6 of geotlon 3
or   raid
        Itatute, however a8 to oertaln pr8onr who 8r0 exempt
rrof8all r8qulre08ntr rdatii.   to reourlng a &river'8 lioense,
laid SubdIvIrIon 6 I'.ading88 fOiiOW8:
           'Any porron In thr A.rtmd yOZ'o.8or the United
       Stat88 who i8 on leave or furlough  or who m8y br
       temponrily abwnt rrcm    hlr or her post or duty,
       or who ha8 boon honorably dIroharg8d from the
       drmodPoroea  of the United State8 of Aarsrloa for
       not more than rlx (6) month81 provided, holever,
       that thI8 exemption rhall extend Only until  the
       omrsatlon or ho8tllItIea In the present war and
         for one year thrrcafter.r
         /7." ..~       ., :.:j                      Your8 very truly,

     ,&             u                       ATTOBMY GiJUUL       OP T&AS

                              .~.
                                           .BY        ao,
JWBtLJ                                           8